                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STRATEGIC CAPITAL INV., LLC,       :
               Plaintiff,          :                     CIVIL ACTION
                                   :
          v.                       :
                                   :
BILL MILLER EQUIPMENT SALES, INC., :                     No. 17-2174
                Defendant.         :


                                         ORDER

       AND NOW, this 24th day of January, 2019, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 45), Plaintiff’s Response (Doc. No. 52), Plaintiff’s Motion for

Partial Summary Judgment (Doc. No. 46), Defendant’s Response (Doc. No. 51), the parties

supplemental briefing (Doc. Nos. 57 & 59), and oral argument held on November 14, 2018, it is

ORDERED that Defendant’s Motion for Summary Judgment (Doc. No. 45) and Plaintiff’s

Motion for Partial Summary Judgment (Doc. No. 46) are DENIED.



                                                  BY THE COURT:

                                                  /s/ Gene E. K. Pratter
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE
